{¶ 1} The judgment of the court of appeals is affirmed consistent with the opinion of the court of appeals.
Moyer, C.J., Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.
Law Offices of Thomas Tootle Co., L.P.A., and Thomas Tootle, for appellant.
Jim Petro, Attorney General, and Keith Blosser, Assistant Attorney General, for appellee Industrial Commission of Ohio.
Thompson Hiñe, L.L.P., and Philip B. Cochran, for appellee Sugar Creek Packing Company.
Resnick, F.E. Sweeney and Pfeifer, JJ., dissent and would reverse the judgment of the court of appeals.